          Case 1:11-cv-06616-RKE Document 95-1 Filed 10/30/20 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK
                                       X
YOEL WEISSHAUS,                        :
                                       :
               Plaintiff
                                       :                           Case:       11-cv-6616-RKE
                    vs.                :
                                       :
THE PORT AUTHORITY OF NEW YORK AND NEW :
JERSEY,                                :
                                       :
               Defendants.             :
                                       X

                                       Rule 26(a) Disclosures
          Plaintiff provides the forgoing disclosures:
            1.   Discoverable information:

                      a. Chevra Kadisha Taharath Jacob Isaac, 20 Banta Place, Suite 202,

                          Hackensack NJ, 07601, and is able to provide testimony that Defendant’s

                          toll prices are causing to the injury of depriving Plaintiff employment in

                          the City of New York.

            2.   All documents that Plaintiff has is already filed in this case. Please reserves the

  right to produce in the bates format and supplement them throughout discovery.

            3.   There are over 400 instances of overcharged tolls, which is the basis for

  computation of damages.

            4.   Plaintiff has no insurance agreements.




                                                    Page 1
